Order filed November 30, 2020




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-18-00152-CR
                                   ____________

                   DANIEL TRAVIS DURHAM, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 185th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1433944

                                      ORDER

      This court has determined, pursuant to Texas Rule of Appellate Procedure
34.5(f) and 34.6(g)(2), that it must inspect the original of State's Exhibit 14-A.

      The clerk of the 185th District Court is directed to deliver to the Clerk of this
court the original of State's Exhibit 14-A, on or before December 07, 2020. The
Clerk of this court is directed to receive, maintain, and keep safe this original
exhibit; to deliver it to the justices of this court for their inspection; and, upon
completion of inspection, to return the original of State's Exhibit 14-A, to the clerk
of the 185th District Court.



                                              PER CURIAM


Panel Consists of Justices Wise, Jewell and Poissant.